Exhibit 99 News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports Fourth Quarter and Full Year Results for 2008 VINELAND, NJ, January 27, 2009 – Sun Bancorp, Inc. (NASDAQ:SNBC) reported today net income of $4.3 million, or $0.19 per share, for the quarter ended December 31, 2008, compared to net income of $3.9 million, or $0.16 per share, for the fourth quarter of 2007.The following were key items which affected net income for the current quarter: · Pre-tax net gain on the sale of branches of $11.5 million, or $0.29 per share. · Pre-tax other-than-temporary impairment (OTTI) charges of $7.5 million, or $0.22 per share, on pooled trust preferred securities in the investment portfolio. · Increased level of loan loss provision for the quarter to $7.6 million, which compares to $3.7 million for the third quarter 2008 and $5.4 million for the fourth quarter 2007. Net income for the year ended December 31, 2008 was $14.9 million, or $0.65 per share, compared to net income of $19.4 million, or $0.82 per share, for the prior year.Net income for the current year included a pre-tax net gain from the sale of branches in the fourth quarter of $11.5 million, or $0.29 per share, offset by OTTI charges of $7.5 million, or $0.22 per share, on pooled trust preferred securities in the investment portfolio.Net income for the prior year included pre-tax net charges of approximately $2.1 million, or $0.06 per share. The charges were a result of $2.4 million of severance related expenses, $791,000 to write-off unamortized issuance costs relating to the calls of Sun Capital Trust III and Sun Capital Trust IV trust preferred securities, $185,000 of branch consolidation costs, and an early extinguishment of debt charge of $124,000 for an FHLB borrowing prepayment, offset by a net gain of $1.4 million realized in the first quarter 2007 from the sale of branches. “The country is working through a very tough economic environment,” said Thomas X. Geisel, president and chief executive officer of Sun Bancorp."At the onset of the national economic downturn, New Jersey held up fairly well.However, as the downturn is persisting, New Jersey is mirroring the overall economy.The last six months is evidence of this trend.” “We are going to continue to be proactive during 2009 in reviewing and evaluating the quality of existing loans throughout each segment of the portfolio.Our goal for 2009 remains to intensively manage our loan portfolio for profitable balanced growth supported by consistent credit quality.” As previously announced, on January 9, 2009, the Company completed the sale of 89,310 shares of Preferred Stock, Series A under the U.S. Treasury’s TARP Capital Purchase Plan for $89.3 million. “We are pleased to have qualified and been selected to participate in this program. The additional capital strength provided through this program will further support our lending activities and the expansion of services into our communities, as well as provide flexibility to evaluate future opportunities that may arise,” said Geisel. The Company’s capital ratios continue to remain strong and are “well capitalized” by all regulatory standards.Had the Treasury’s investment under the TARP Capital Purchase Plan been completed prior to December 31, 2008, the Company’s leverage capital ratio at year-end would have increased from approximately 9.58% to approximately 12.25% and the total risk-based capital ratio would have increased from approximately 11.71% to approximately 14.43%.The Company’s tangible equity ratio would have improved to 8.45% from 6.10% at December 31, The following is an overview of the key financial highlights: · Total assets were $3.622 billion at December 31, 2008, compared to $3.425 billion at September 30, 2008 and $3.338 billion at December 31, 2007. · Total loans before allowance for loan losses were $2.740 billion at December 31, 2008, an increase of $229.9 million, or 9.2%, over total loans at December 31, 2007.Linked quarter loan growth approximated 2.8%. · The loan loss provision for the quarter of $7.6 million, or 0.28% of average loans outstanding, compared to $5.4 million, or 0.22% of average loans outstanding, for the comparable prior year period and $3.7 million, or 0.14% of average loans outstanding, for the linked third quarter 2008.The loan loss provision for the year ended December 31, 2008 of $20.0 million compared to $8.4 million for the comparable prior year.The allowance for loan losses to total loans was 1.36% at December 31, 2008, compared to 1.08% at December 31, 2007 and 1.28% at September 30, 2008.Total non-performing assets were $48.8 million at December 31, 2008, or 1.78% of total loans and real estate owned, compared to $29.6 million, or 1.18%, at December 31, 2007, and $49.9 million, or 1.87%, at September 30, 2008. The allowance for loan losses to non-performing loans was 79.69% at December 31, 2008, compared to 95.77% at December 31, 2007 and 71.80% at September 30, 2008. Net charge-offs for the quarter of $4.4 million, or 0.16% of average loans outstanding, compared to $4.8 million, or 0.19% of average loans outstanding, for the comparable prior year quarter and $1.1 million, or 0.04% of average loans outstanding, for the linked third quarter 2008.Net charge-offs for the year ended December 31, 2008 of $9.7 million, or 0.37% of average loans outstanding, compared to $7.1 million, or 0.29% of average loans outstanding, for the comparable prior year. · Total deposits were $2.896 billion at December 31, 2008, an increase of $197.3 million, or 7.3%, over deposits at December 31, 2007.In October 2008, the Company sold its six branch offices located in Delaware, including deposits approximating $95 million.Normalized deposit growth, excluding sold deposits and brokered certificates of deposit, approximated 5.7%. · Net interest income (tax-equivalent basis) of $25.9 million for the quarter compares to $25.9 million for the comparable prior year period and $25.4 million for the linked third quarter. The net interest margin for the quarter of 3.26% compares to 3.47% for the comparable prior year period and 3.28% for the linked third quarter 2008. Net interest margin for the year ended December 31, 2008 of 3.30% compares to the prior year of 3.37%. · At December 31, 2008, the Company had two pooled trust-preferred securities classified as available for sale, with an original cost basis of $9.0 million and an estimated fair value of $1.5 million.The Company fully evaluated these securities and determined that the unrealized losses of $7.5 million are other-than-temporary and recognized a charge of $7.5 million for the quarter.In addition, the Company has two single trust-preferred securities with an original cost basis of $20 million and an estimated fair value of $10.3 million and a pooled trust-preferred security with an original cost basis of $8.8 million and an estimated fair value of $2.7 million, both classified as available for sale.The Company has reviewed these securities and determined that the decreases in estimated fair value are temporary.The Company performs ongoing analysis of the trust-preferred securities and, as a result, the above estimates are subject to change in future periods. 2 · Total operating non-interest income for the fourth quarter of 2008 of $6.1 million decreased $703,000, or 10.3%, over the comparable prior year period.The decrease over prior year was attributable to a reduction in service charges on deposit accounts of $158,000, and a decrease in gain on sale of loans and gain on derivative instruments of $138,000 and $100,000, respectively, both due to a reduction in transaction volume.In addition, bank owned life insurance (BOLI) income decreased $329,000 primarily as a result of the recognition of $301,000 in 2007 related to the conversion of former general account BOLI policies to a separate account policy.These decreases were offset by an increase in Sun Financial Services revenue earned on investment products provided by a third-party broker of $416,000.In 2008, the Company internalized the Sun Financial Services investment products sales force, which previously operated under an agreement with an independent third-party broker-dealer.Total operating non-interest income decreased $927,000, or 13.2%, over the linked quarter primarily due to a reduction in service charges on deposit accounts of $438,000, a decrease in BOLI income of $117,000, and a decrease in gain on sale of loans and gain on derivative instruments of $82,000 and $80,000, respectively.Total operating non-interest income for the year 2008 of $28.1 million increased $3.4 million, or 13.9%, over 2007.The increase over prior year was primarily attributable to an increase in Sun Financial Services revenue earned on investment products provided by a third-party broker-dealer of $2.1 million, an increase in gain on derivative instruments of $1.0 million and an increase in BOLI income of $590,000. · Total operating non-interest expense for the quarter of $22.8 million increased $1.3 million, or 6.1%, over the comparable prior year period.The increase over prior year was due to an increase in advertising expense of $390,000, an increase in professional fees of $418,000, an increase of $223,000 in problem loan costs, and an increase in FDIC insurance of $152,000 due to higher assessable deposits and an increase in assessment rate.Total operating non-interest expense decreased $207,000 over the linked third quarter 2008 primarily due to a reduction in salaries and benefits of $1.6 million as a result of $1.9 million adjustment to annual incentives.This decrease was offset by an increase in advertising expense of $513,000, an increase in professional fees of $203,000, an increase in problem loan costs of $201,000 and an increase in insurance expense of $156,000.Total operating non-interest expense for the year of $92.4 million increased $6.2 million, or 7.2%, over the prior year primarily due to an increase in salaries and benefits of $3.9 million resulting from increases in sales commissions of $1.5 million, salary expense of $1.5 million and stock compensation expense of $662,000.The increase in sales commissions was attributable to the internalization of the Sun Financial Services sales force as previously discussed above.In addition, professional fees increased $549,000 mostly due to an increase in legal fees and FDIC insurance increased $838,000 primarily due to a one-time assessment credit of $526,000 recognized in 2007 and an increase in assessment rate and assessable deposits during 2008. The Company will hold its regularly scheduled conference call on Wednesday, January 28, 2009, at 11:30 a.m. (ET).Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.6 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through 62 locations in New Jersey. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 3 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Year Ended December 31, December 31, 2008 2007 2008 2007 Profitability for the period: Net interest income $ 25,472 $ 25,498 $ 99,661 $ 98,836 Provision for loan losses 7,617 5,443 20,000 8,403 Non-interest income 10,207 6,822 32,430 26,155 Non-interest expense 22,843 21,528 92,771 88,963 Income before income taxes 5,219 5,349 19,320 27,625 Net income $ 4,253 $ 3,870 $ 14,894 $ 19,352 Financial ratios: Return on average assets(1) 0.49 % 0.47 % 0.44 % 0.58 % Return on average equity(1) 4.71 % 4.26 % 4.09 % 5.45 % Return on average tangible equity(1),(2) 7.94 % 7.33 % 6.92 % 9.61 % Net interest margin(1) 3.26 % 3.47 % 3.30 % 3.37 % Efficiency ratio 64.02 % 66.61 % 69.66 % 72.77 % Efficiency ratio, excluding non-operating income and non-operating expense(3) 72.31 % 66.61 % 72.45 % 70.35 % Earnings per common share(4): Basic $ 0.19 $ 0.17 $ 0.66 $ 0.85 Diluted $ 0.19 $ 0.16 $ 0.65 $ 0.82 Average equity to average assets 10.38 % 10.93 % 10.72 % 10.72 % December 31, 2008 2007 At period-end: Total assets $ 3,622,126 $ 3,338,392 Total deposits 2,896,364 2,699,091 Loans receivable, net of allowance for loan losses 2,702,516 2,482,917 Investments 453,584 461,639 Borrowings 154,097 154,213 Junior subordinated debentures 92,786 97,941 Shareholders’ equity 358,508 362,177 Credit quality and capital ratios: Allowance for loan losses to gross loans 1.36 % 1.08 % Non-performing assets to gross loans and real estate owned 1.78 % 1.18 % Allowance for loan losses to non-performing loans 79.69 % 127.11 % Total capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 11.71 % 11.82 % Sun National Bank 11.17 % 11.06 % Tier 1 capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 10.48 % 10.86 % Sun National Bank 9.94 % 10.09 % Leverage ratio (5): Sun Bancorp, Inc. 9.58 % 9.67 % Sun National Bank 9.08 % 9.00 % Book value (4) $ 16.35 $ 15.89 Tangible book value (4) $ 9.66 $ 9.25 (1) Amounts for the three months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Net interest income for the year ended December 31, 2007 excludes the write-off of $791,000 of unamortized costs on redeemed trust preferred securities.Non-interest income for the three months ended December 31, 2008 excludes a net gain of $11.6 million on the sale of branches and bank property, and an impairment charge of $7.5 million on available for sale securities.Non-interest income for the year ended December 31, 2008 excludes a net gain of $11.6 million on the sale of branches and bank property, an impairment charge of $7.5 million on available for sale securities and a gain on redemption of Visa stock of $207,000 as compared to the year ended December 31, 2007, which excludes a net gain of $1.4 million from the sale of branches and a gain on sale of bank equipment of $12,000.Non-interest expense for the year ended December 31, 2008 excludes $72,000 in lease buyout charges and $250,000 in executive sign-on incentive as compared to the year ended December 31, 2007,which excludes $185,000 related to branch optimization, $2.4 million of severance related expenses and $124,000 resulting from the early extinguishment of an FHLB borrowing. (4) Data is adjusted for a 5% stock dividend declared in April 2008. (5) December 31, 2008 capital ratios are estimated, subject to regulatory filings. 4 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(unaudited) (Dollars in thousands, except par value) December 31, December 31, 2008 2007 ASSETS Cash and due from banks $ 31,237 $ 81,479 Interest-earning bank balances 26,784 2,380 Federal funds sold 412 2,654 Cash and cash equivalents 58,433 86,513 Investment securities available for sale(amortized cost - $444,628 and $427,378 atDecember 31, 2008 and December 31, 2007, respectively) 423,513 425,805 Investment securities held to maturity(estimated fair value - $13,601 and $18,755 at December 31, 2008 and December 31, 2007, respectively) 13,765 18,965 Loans receivable (net of allowance for loan losses - $37,309 and $27,002 at December 31, 2008 and December 31, 2007, respectively) 2,702,516 2,482,917 Restricted equity investments 16,306 16,869 Bank properties and equipment, net 48,642 48,118 Real estate owned, net 1,962 1,449 Accrued interest receivable 12,254 15,018 Goodwill 127,894 127,894 Intangible assets, net 18,769 23,479 Deferred taxes, net 16,707 3,169 Bank owned life insurance (BOLI) 75,504 72,487 Other assets 105,861 15,709 Total assets $ 3,622,126 $ 3,338,392 LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ 2,896,364 $ 2,699,091 Federal funds purchased 71,500 30,000 Securities sold under agreements to repurchase - customers 20,327 40,472 Advances from the Federal Home Loan Bank (FHLB) 42,081 63,483 Securities sold under agreements to repurchase - FHLB 15,000 15,000 Obligation under capital lease 5,189 5,258 Junior subordinated debentures 92,786 97,941 Other liabilities 120,371 24,970 Total liabilities 3,263,618 2,976,215 SHAREHOLDERS' EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized;24,037,431 shares issued and 21,930,708 shares outstanding at December 31, 2008; 22,722,655 shares issued and 21,712,132 shares outstanding at December 31, 2007 24,037 22,723 Additional paid-in capital 351,430 336,668 Retained earnings 22,580 20,338 Accumulated other comprehensive loss (13,377 ) (1,027 ) Treasury stock at cost, 2,106,723 shares and 1,010,523 shares at December 31, 2008 and December 31, 2007, respectively (26,162 ) (16,525 ) Total shareholders' equity 358,508 362,177 Total liabilities and shareholders' equity $ 3,622,126 $ 3,338,392 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except per share data) For the Three Months For the Year Ended December 31, Ended December 31, 2008 2007 2008 2007 INTEREST INCOME Interest and fees on loans $ 38,050 $ 43,651 $ 154,154 $ 174,427 Interest on taxable investment securities 4,043 4,306 15,976 17,741 Interest on non-taxable investment securities 822 728 3,256 2,818 Dividends on restricted equity investments 187 281 983 1,112 Interest on federal funds sold 31 86 265 1,725 Total interest income 43,133 49,052 174,634 197,823 INTEREST EXPENSE Interest on deposits 15,677 20,211 65,852 84,252 Interest on borrowed funds 527 1,556 3,407 6,267 Interest on junior subordinated debentures 1,457 1,787 5,714 8,468 Total interest expense 17,661 23,554 74,973 98,987 Net interest income 25,472 25,498 99,661 98,836 PROVISION FOR LOAN LOSSES 7,617 5,443 20,000 8,403 Net interest income after provision for loan losses 17,855 20,055 79,661 90,433 NON-INTEREST INCOME Service charges on deposit accounts 3,263 3,421 13,918 13,687 Other service charges 82 85 317 307 Net gain on sale of branches 11,454 - 11,454 1,443 Net gain on sale of bank property & equipment 131 - 131 12 Gain on sale of loans 204 342 1,325 1,689 Impairment charge on available for sale securities (7,497 ) - (7,497 ) - Gain on derivative instruments 411 511 2,578 1,567 Investment products income 688 272 3,041 974 BOLI income 661 990 3,017 2,427 Other 810 1,201 4,146 4,049 Total non-interest income 10,207 6,822 32,430 26,155 NON-INTEREST EXPENSE Salaries and employee benefits 10,643 11,004 47,623 45,432 Occupancy expense 2,919 2,830 11,683 11,491 Equipment expense 1,609 1,660 6,421 7,172 Amortization of intangible assets 1,178 1,177 4,710 4,714 Data processing expense 1,120 1,078 4,459 4,249 Professional fees 745 327 2,335 2,110 Insurance expense 901 695 3,043 2,119 Advertising expense 849 459 2,368 1,856 Cost of real estate owned, net 15 17 (497 ) 103 Other 2,864 2,281 10,626 9,717 Total non-interest expense 22,843 21,528 92,771 88,963 INCOME BEFORE INCOME TAXES 5,219 5,349 19,320 27,625 INCOME TAXES 966 1,479 4,426 8,273 NET INCOME $ 4,253 $ 3,870 $ 14,894 $ 19,352 Basic earnings per share(1) $ 0.19 $ 0.17 $ 0.66 $ 0.85 Diluted earnings per share(1) $ 0.19 $ 0.16 $ 0.65 $ 0.82 (1) Data is adjusted for a 5% stock dividend declared in April 6 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands) 2008 2008 2008 2008 2007 Q4 Q3 Q2 Q1 Q4 Balance sheet at quarter end: Loans: Commercial and industrial $ 2,234,202 $ 2,164,523 $ 2,146,163 $ 2,061,640 $ 2,024,728 Home equity 274,360 271,197 264,354 267,023 264,965 Second mortgage 84,388 85,734 83,720 81,090 81,063 Residential real estate 67,473 61,845 56,334 53,616 49,750 Other 79,402 82,840 86,783 87,593 89,413 Total gross loans 2,739,825 2,666,139 2,637,354 2,550,962 2,509,919 Allowance for loan losses (37,309 ) (34,120 ) (31,490 ) (27,904 ) (27,002 ) Net loans 2,702,516 2,632,019 2,605,864 2,523,058 2,482,917 Goodwill 127,894 127,894 127,894 127,894 127,894 Intangible assets, net 18,769 19,947 21,124 22,301 23,479 Total assets 3,622,126 3,425,379 3,424,968 3,366,357 3,338,392 Total deposits 2,896,364 2,873,378 2,782,180 2,713,756 2,699,091 Federal funds purchased 71,500 - 29,500 56,000 30,000 Securities sold under agreements to repurchase- customers 20,327 38,359 36,149 36,938 40,472 Advances from the Federal Home Loan Bank (FHLB) 42,081 19,551 38,877 47,187 63,483 Securities sold under agreements to repurchase- FHLB 15,000 15,000 55,000 15,000 15,000 Obligation under capital lease 5,189 5,207 5,224 5,241 5,258 Junior subordinated debentures 92,786 92,786 92,786 92,786 97,941 Total shareholders' equity 358,508 357,282 360,268 364,242 362,177 Quarterly average balance sheet: Loans: Commercial and industrial $ 2,195,218 $ 2,146,204 $ 2,099,090 $ 2,037,548 $ 2,030,928 Home equity 275,791 268,178 265,481 267,836 263,245 Second mortgage 85,530 84,404 82,604 80,819 80,400 Residential real estate 62,481 57,471 52,332 50,012 50,734 Other 81,426 84,116 86,198 86,602 87,155 Total gross loans 2,700,446 2,640,373 2,585,705 2,522,817 2,512,462 Securities and other interest-earning assets 476,305 461,276 450,888 469,322 468,418 Total interest-earning assets 3,176,751 3,101,649 3,036,593 2,992,139 2,980,880 Total assets 3,483,145 3,422,764 3,368,523 3,326,064 3,322,686 Non-interest-bearing demand deposits 407,151 435,249 430,568 416,612 434,066 Total deposits 2,916,153 2,837,147 2,755,778 2,701,630 2,689,326 Total interest-bearing liabilities 2,679,673 2,600,310 2,539,882 2,509,725 2,499,003 Total shareholders' equity 361,513 361,895 367,824 366,400 363,302 Capital and credit quality measures: Total capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 11.71 % 11.67 % 11.50 % 11.70 % 11.82 % Sun National Bank 11.17 % 11.02 % 10.83 % 10.92 % 11.06 % Tier 1 capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 10.48 % 10.51 % 10.42 % 10.71 % 10.86 % Sun National Bank 9.94 % 9.86 % 9.75 % 9.93 % 10.09 % Leverage ratio (1): Sun Bancorp, Inc. 9.58 % 9.56 % 9.57 % 9.67 % 9.67 % Sun National Bank 9.08 % 8.97 % 8.97 % 8.98 % 9.00 % Average equity to average assets 10.38 % 10.57 % 10.92 % 11.02 % 10.93 % Allowance for loan losses to total gross loans 1.36 % 1.28 % 1.19 % 1.09 % 1.08 % Non-performing assets to total gross loans and real estate owned 1.78 % 1.87 % 1.29 % 1.20 % 1.18 % Allowance for loan losses to non-performing loans 79.69 % 71.80 % 97.30 % 102.60 % 95.77 % Other data: Net charge-offs (4,428 ) (1,093 ) (2,941 ) (1,231 ) (4,781 ) Non-performing assets: Non-accrual loans $ 42,233 $ 45,940 $ 31,323 $ 26,567 $ 26,853 Loans past due 90 days and accruing 4,587 1,583 1,042 631 1,343 Real estate owned, net 1,962 2,381 1,714 3,476 1,449 Total non-performing assets $ 48,782 $ 49,904 $ 34,079 $ 30,674 $ 29,645 (1) December 31, 2008 capital ratios are estimated, subject to regulatory filings. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands, except per share data) 2008 2008 2008 2008 2007 Q4 Q3 Q2 Q1 Q4 Profitability for the quarter: Tax-equivalent interest income $ 43,574 $ 43,426 $ 43,337 $ 46,049 $ 49,443 Interest expense 17,661 18,017 18,319 20,976 23,554 Tax-equivalent net interest income 25,913 25,409 25,018 25,073 25,889 Tax-equivalent adjustment 441 447 454 410 391 Provision for loan losses 7,617 3,723 6,527 2,133 5,443 Non-interest income excluding net gain on sale of branches, net gain on sale of bank property and impairment charge on available for sale securities 6,119 7,046 7,802 7,375 6,822 Net gain on sale of branches 11,454 - Net gain on sale of bank property 131 - Impairment charge on available for sale securities (7,497 ) - Non-interest expense excluding amortization of intangible assets 21,665 21,873 21,735 22,788 20,351 Amortization of intangible assets 1,178 1,177 1,178 1,177 1,177 Income before income taxes 5,219 5,235 2,926 5,940 5,349 Income tax expense 966 1,106 597 1,757 1,479 Net income $ 4,253 $ 4,129 $ 2,329 $ 4,183 $ 3,870 Financial ratios: Return on average assets(1) 0.49 % 0.48 % 0.28 % 0.50 % 0.47 % Return on average equity(1) 4.71 % 4.56 % 2.53 % 4.57 % 4.26 % Return on average tangible equity(1),(2) 7.94 % 7.74 % 4.27 % 7.77 % 7.33 % Net interest margin(1) 3.26 % 3.28 % 3.30 % 3.35 % 3.47 % Efficiency ratio 64.02 % 72.01 % 70.79 % 74.80 % 66.61 % Efficiency ratio, excluding non-operating income and non-operating expense 72.31 % 72.01 % 70.79 % 74.28 % 66.61 % Per share data (3): Earnings per common share: Basic $ 0.19 $ 0.18 $ 0.10 $ 0.18 $ 0.17 Diluted $ 0.19 $ 0.18 $ 0.10 $ 0.18 $ 0.16 Book value $ 16.35 $ 15.94 $ 16.02 $ 16.00 $ 15.89 Tangible book value $ 9.66 $ 9.34 $ 9.39 $ 9.40 $ 9.25 Average basic shares (3) 22,213,041 22,393,168 22,696,171 22,786,251 22,916,950 Average diluted shares (3) 22,463,586 22,937,658 23,210,790 23,266,872 23,557,090 Operating non-interest income: Service charges on deposit accounts $ 3,263 $ 3,701 $ 3,561 $ 3,393 $ 3,421 Other service charges 82 82 75 78 85 Gain on sale of loans 204 286 411 424 342 Gain on derivative instruments 411 491 1,037 639 511 Investment products income 688 728 848 777 272 BOLI income 661 778 772 806 990 Other income 810 980 1,098 1,051 1,201 Total operating non-interest income 6,119 7,046 7,802 7,168 6,822 Non-operating income(4): Net gain on sale of branches 11,454 - Net gain on sale of bank property 131 - Impairment charge on available for sale securities (7,497 ) - Gain on Visa stock redemption - - - 207 - Total non-operating income 4,088 - - 207 - Total non-interest income $ 10,207 $ 7,046 $ 7,802 $ 7,375 $ 6,822 Operating non-interest expense: Salaries and employee benefits $ 10,643 $ 12,277 $ 12,283 $ 12,170 $ 11,004 Occupancy expense 2,919 2,912 2,810 2,970 2,830 Equipment expense 1,609 1,522 1,666 1,624 1,660 Amortization of intangible assets 1,178 1,177 1,178 1,177 1,177 Data processing expense 1,120 1,154 1,065 1,120 1,078 Professional fees 745 542 483 565 327 Insurance expense 901 745 728 669 695 Advertising expense 849 336 484 699 459 Cost of real estate owned, net 15 13 (534 ) 9 17 Other expenses 2,864 2,372 2,750 2,640 2,281 Total operating non-interest expense 22,843 23,050 22,913 23,643 21,528 Non-operating expense(4): Lease buy-out expenses and other branch rationalization charges - - - 72 - Executive sign-on incentive - - - 250 - Total non-operating expense - - - 322 - Total non-interest expense $ 22,843 $ 23,050 $ 22,913 $ 23,965 $ 21,528 (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Data is adjusted for a 5% stock dividend declared in April 2008. (4) Amount consists of items which the Company believes are not a result of normal operations. 8 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(unaudited) (Dollars in thousands) For the Three Months Ended December 31, 2008 For the Three Months Ended December 31, 2007 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ 2,195,218 $ 30,604 5.58 % $ 2,030,928 $ 35,603 7.01 % Home equity 275,791 3,694 5.36 263,245 4,177 6.35 Second mortgage 85,530 1,396 6.53 80,400 1,343 6.68 Residential real estate 62,481 962 6.16 50,734 881 6.95 Other 81,426 1,394 6.85 87,155 1,647 7.56 Total loans receivable 2,700,446 38,050 5.64 2,512,462 43,651 6.95 Investment securities (3) 428,159 5,417 5.06 451,493 5,605 4.97 Interest-earning bank balances 34,299 76 0.89 9,911 101 4.08 Federal funds sold 13,847 31 0.90 7,014 86 4.90 Total interest-earning assets 3,176,751 43,574 5.49 2,980,880 49,443 6.63 Cash and due from banks 51,709 64,168 Bank properties and equipment, net 48,247 45,983 Goodwill and intangible assets, net 147,380 152,147 Other assets 59,058 79,508 Total non-interest-earning assets 306,394 341,806 Total assets $ 3,483,145 $ 3,322,686 Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ 1,012,525 3,808 1.50 % $ 788,548 4,838 2.45 % Savings deposits 318,720 1,309 1.64 446,530 3,104 2.78 Time deposits 1,177,757 10,560 3.59 1,020,182 12,269 4.81 Total interest-bearing deposit accounts 2,509,002 15,677 2.50 2,255,260 20,211 3.58 Borrowed money: Federal funds purchased 9,810 17 0.69 8,707 112 5.15 Securities sold under agreements to repurchase- customers 29,989 33 0.44 46,656 466 4.00 FHLB advances (4) 32,890 382 4.65 85,175 881 4.14 Obligation under capital lease 5,196 95 7.31 5,264 97 7.37 Junior subordinated debentures 92,786 1,457 6.28 97,941 1,787 7.30 Total borrowings 170,671 1,984 4.65 243,743 3,343 5.49 Total interest-bearing liabilities 2,679,673 17,661 2.64 2,499,003 23,554 3.77 Non-interest-bearing demand deposits 407,151 434,066 Other liabilities 34,808 26,315 Total liabilities 3,121,632 2,959,384 Shareholders' equity 361,513 363,302 Total liabilities and shareholders' equity $ 3,483,145 $ 3,322,686 Net interest income $ 25,913 $ 25,889 Interest rate spread(5) 2.85 % 2.86 % Net interest margin (6) 3.26 % 3.47 % Ratio of average interest-earning assets to average interest-bearing liabilities 118.55 % 119.28 % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. (4)Amounts include advances from FHLB and securities sold under agreements to repurchase- FHLB. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(unaudited) (Dollars in thousands) For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ 2,119,795 $ 123,693 5.84 % $ 1,986,959 $ 142,891 7.19 % Home equity 269,336 15,574 5.78 247,017 16,010 6.48 Second mortgage 83,348 5,433 6.52 78,176 5,060 6.47 Residential real estate 55,598 3,509 6.31 44,368 3,362 7.58 Other 84,575 5,945 7.03 90,234 7,104 7.87 Total loans receivable 2,612,652 154,154 5.90 2,446,754 174,427 7.13 Investment securities (3) 433,226 21,707 5.01 481,775 22,514 4.67 Interest-earning bank balances 15,967 260 1.63 13,871 673 4.85 Federal funds sold 15,279 265 1.73 32,966 1,725 5.23 Total interest-earning assets 3,077,124 176,386 5.73 2,975,366 199,339 6.70 Cash and due from banks 56,104 68,963 Bank properties and equipment, net 48,179 44,014 Goodwill and intangible assets, net 149,150 153,957 Other assets 69,855 72,641 Total non-interest-earning assets 323,288 339,575 Total assets $ 3,400,412 $ 3,314,941 Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ 874,463 14,355 1.64 % $ 759,855 22,130 2.91 % Savings deposits 395,288 7,632 1.93 455,096 13,214 2.90 Time deposits 1,110,941 43,865 3.95 1,022,172 48,908 4.78 Total interest-bearing deposit accounts 2,380,692 65,852 2.77 2,237,123 84,252 3.77 Borrowed money: Federal funds purchased 18,370 421 2.29 2,929 155 5.29 Securities sold under agreements to repurchase- customers 34,976 478 1.37 44,213 1,961 4.44 FHLB advances (4) 50,582 2,127 4.21 87,306 3,764 4.31 Obligation under capital lease 5,221 381 7.30 5,288 387 7.32 Junior subordinated debentures 92,871 5,714 6.15 101,330 8,468 8.36 Total borrowings 202,020 9,121 4.51 241,066 14,735 6.11 Total interest-bearing liabilities 2,582,712 74,973 2.90 2,478,189 98,987 3.99 Non-interest-bearing demand deposits 422,388 453,281 Other liabilities 30,919 28,095 Total liabilities 3,036,019 2,959,565 Shareholders' equity 364,393 355,376 Total liabilities and shareholders' equity $ 3,400,412 $ 3,314,941 Net interest income $ 101,413 $ 100,352 Interest rate spread(5) 2.83 % 2.71 % Net interest margin (6) 3.30 % 3.37 % Ratio of average interest-earning assets to average interest-bearing liabilities 119.14 % 120.06 % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. (4)Amounts include advances from FHLB and securities sold under agreements to repurchase- FHLB. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 10
